DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, 6, 8, 9, 11-13, 15, 17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 9, 11 and 16 of U.S. Patent No. 10999124.  Although the claims at issue are not identical, they are not patentably distinct from each other because although the claim limitations are not identical, the scope of the claimed limitations are encompassed in the previously patented limitations.
Claim 1 is encompassed by claims 1/11 of the ‘124 Patent
Claim 4 is encompassed by claim 2 of the ‘124 Patent
Claim 5 is encompassed by claim 9 of the ‘124 Patent
Claim 6 is encompassed by claim 9 of the ‘124 Patent
Claim 8 is encompassed by claims 1/11/16 of the ‘124 Patent
Claim 9 is encompassed by claims 1/11 of the ‘124 Patent
Claim 11 is encompassed by claims 1/11/9 of the ‘124 Patent
Claim 12 is encompassed by claims 1/11/9 of the ‘124 Patent
Claim 13 is encompassed by claims 1/11 of the ‘124 Patent
Claim 15 is encompassed by claims 1-3 of the ‘124 Patent
Claim 17 is encompassed by claim 1 of the ‘124 Patent
Claim 19 is encompassed by claim 9 of the ‘124 Patent
Claim 20 is encompassed by claim 9 of the ‘124 Patent

Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (US Patent 6101216) in view of Czajkowski (herein after Czaj)(US Patent 6560225).
Re claim 1, Henderson discloses a method of operation for a transceiver, the method comprising: 
Receiving (Figure 3 elements 52/55 into 54; Col. 8 lines 32-61; Col. 11 line 62-Col. 12 line 8), with receiver circuitry from a link partner transceiver (Figure 3 elements 52/55 into 54; Col. 8 lines 32-61; Col. 11 line 62-Col. 12 line 8), a data signal carrying data (Figure 3 elements 52/55 into 54; Col. 8 lines 32-61; Col. 11 line 62-Col. 12 line 8); 
detecting a threshold change (Col. 9 lines 3-24; Col. 12 lines 9-22) in signal quality of the data signal (Col. 9 lines 3-24; Col. 12 lines 9-22); 
initiating a fast retrain operation (Figure 3 element 94; Col. 9 lines 3-24; Col. 10 lines 26-44; Col. 12 lines 9-22) in response to the threshold change (Figure 3 element 94; Col. 9 lines 3-24; Col. 10 lines 26-44; Col. 12 lines 9-22) in signal quality (Figure 3 element 94; Col. 9 lines 3-24; Col. 10 lines 26-44; Col. 12 lines 9-22), the fast retrain operation including 
adaptively self-updating (Col. 8 lines 32-61; Col. 9 lines 3-16; Col. 10 lines 1-44; Col. 12 lines 9-22) the receiver circuitry based on filter information (Col. 8 lines 32-61; Col. 9 lines 3-16; Col. 10 lines 1-44; Col. 12 lines 9-22) generated by the receiver 
This design is however disclosed by Czaj.  Czaj discloses wherein the transceiver is an Ethernet transceiver (Col. 1 lines 39-55, Col. 5 lines 44-62, Col. 10 lines 3-15).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Henderson in order to incorporate the Ethernet implementation as shown in Czaj as it would be obvious in a modem based communication environment to use Ethernet protocols having known and expected functionality in the given environment.

Re claim 4, the combined disclosure of Henderson and Czaj as a whole discloses the method according to claim 1, Henderson further discloses wherein: the receiving is performed during a data transfer mode of operation (Col. 8 lines 32-61; Col. 10 lines 1-44; Col. 12 lines 9-22); and the initiating the fast retrain operation (Col. 8 lines 32-61; Col. 10 lines 1-44; Col. 12 lines 9-22) in response to the threshold change in signal quality (Col. 8 lines 32-61; Col. 10 lines 1-44; Col. 12 lines 9-22) is performed while remaining in the data transfer mode of operation (Col. 8 lines 32-61; Col. 10 lines 1-44; Col. 12 lines 9-22).

Claims 2, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson and Czaj as applied to claim 1 above, and further in view of Sedarat (US Patent 8861663).
Re claim 2, the combined disclosure of Henderson and Czaj as a whole discloses the method according to claim 1, but fails however to explicitly disclose wherein the adaptively self-updating the receiver circuitry based on the adaptive filter information generated by the receiver circuitry comprises: utilizing updated adaptive filter coefficients associated with a receive-side correlated noise canceller.
This design is however disclosed by Sedarat.  Sedarat discloses wherein the adaptively self-updating (Figure 3 element 310; Col. 5 lines 26-63) the receiver circuitry based on the adaptive filter information generated by the receiver circuitry (Figure 3 element 310; Col. 5 lines 26-63) comprises: utilizing updated adaptive filter coefficients (Figure 3 element 310; Col. 5 lines 26-63) associated with a receive-side correlated noise canceller (Figure 3 element 310; Col. 5 lines 26-63).
Therefore it would have been obvious to modify the disclosure of Henderson in order to incorporate the implementation of the correlated noise canceller as shown in Sederat in order to improve the level of signal quality by reducing the noise and noise effects on a given signal from the environment thereby improving the communication quality and reducing the time to effectively perform a retraining processing. 

Re claim 3, the combined disclosure of Henderson, Czaj and Sedarat as a whole discloses the method according to claim 2, Sedarat further discloses wherein the utilizing updated adaptive filter coefficients (Figure 3 element 310; Col. 5 lines 26-63) 

Re claim 7, the combined disclosure of Henderson and Czaj as a whole discloses the method according to claim 1, but fails however to explicitly disclose further comprising: during the fast retrain operation, cancelling correlated noise received by the receiver circuitry with the correlated noise canceller.
This design is however disclosed by Sedarat.  Sedarat discloses wherein further comprising: during the fast retrain operation (Figure 3 element 310; Col. 5 lines 26-63), cancelling correlated noise received by the receiver circuitry (Figure 3 element 310; Col. 5 lines 26-63) with the correlated noise canceller (Figure 3 element 310; Col. 5 lines 26-63).
Therefore it would have been obvious to modify the disclosure of Henderson in order to incorporate the implementation of the correlated noise canceller as shown in Sederat in order to improve the level of signal quality by reducing the noise and noise effects on a given signal from the environment thereby improving the communication quality and reducing the time to effectively perform a retraining processing. 

Claims 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson and Czaj as applied to claim 1 above, and further in view of Sedarat (herein after Sedarat2) (US Patent 8320411).
Re claim 5, the combined disclosure of Henderson and Czaj as a whole discloses the method according to claim 1, but fails however to explicitly disclose further comprising: informing the link partner transceiver of the adaptively self-updating.
This design is however disclosed by Sedarat2.  Sedarat2 discloses further comprising: informing the link partner transceiver of the adaptively self-updating (Col. 13 line 59-Col. 14 line 21).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Henderson to improve the communication design as shown in Sedarat2 as it would be obvious that communication regarding changes to processing characteristics on one side of a two sided communication stream could work to improve the effectiveness of any preprocessing or transmission preparation processing being performed on the end communicating with the changed elements.

Re claim 6, the combined disclosure of Henderson, Sedarat2 and Czaj as a whole discloses the method according to claim 5, Sedarat2 further discloses wherein the informing is carried out via an InfoField protocol (Col. 10 lines 1-31).

Re claim 8, the combined disclosure of Henderson and Czaj as a whole discloses the method according to claim 1, but fails however to explicitly disclose 
This design is however disclosed by Sedarat2.  Sedarat2 discloses wherein the detecting a threshold change (Col. 12 lines 44-67) in signal quality of the data signal (Col. 12 lines 44-67) comprises: detecting a threshold change (Col. 12 lines 44-67) in at least one of a signal-to-noise ratio (SNR) (Col. 12 lines 44-67) between the data signal and noise or a low-density parity check (LDPC) statistical value (Col. 12 lines 44-67).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Henderson to consider the error threshold characteristics and shown in Sedarat2 as it would be obvious to use known and understood data values with processing corrections that both are implemented and perform in expected or controllable ways to improve the communication quality within a given environment.

Claims 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (US Patent 6101216) in view of Czajkowski (herein after Czaj)(US Patent 6560225) and Sedarat (US Patent 8861663).
Re claim 9, Henderson discloses an integrated circuit (IC) Ethernet transceiver chip comprising: 
receiver circuitry to receive (Figure 3 elements 52/55 into 54; Col. 8 lines 32-61; Col. 11 line 62-Col. 12 line 8), from a link partner transceiver (Figure 3 elements 52/55 
training logic to control a fast retrain operation (Col. 9 lines 3-24; Col. 12 lines 9-22) in response to a threshold change (Col. 9 lines 3-24; Col. 12 lines 9-22) Atty. Docket No. MP7121C1/AQUA.P244C1 -14-in signal quality (Col. 9 lines 3-24; Col. 12 lines 9-22), the training logic including 
circuitry to adaptively self-update (Col. 8 lines 32-61; Col. 9 lines 3-16; Col. 10 lines 1-44; Col. 12 lines 9-22)  the receiver circuitry based on filter information (Col. 8 lines 32-61; Col. 9 lines 3-16; Col. 10 lines 1-44; Col. 12 lines 9-22) generated independently of signals received from the link partner transceiver (Col. 8 lines 32-61; Col. 9 lines 3-16; Col. 10 lines 1-44; Col. 12 lines 9-22); however Henderson fails to explicitly disclose (1) wherein the transceiver is a Ethernet transceiver; and (2) wherein the receiver circuitry including correlated noise canceller circuitry; and (3) wherein the training logic self-update is based on information generated by the correlated noise canceller circuitry.
Regarding item (1) above, this design is however disclosed by Czaj.  Czaj discloses wherein the transceiver is an Ethernet transceiver (Col. 1 lines 39-55, Col. 5 lines 44-62, Col. 10 lines 3-15).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Henderson in order to incorporate the Ethernet implementation as shown in Czaj as it would be obvious in a modem based communication environment to use Ethernet protocols having known and expected functionality in the given environment.

Therefore it would have been obvious to modify the disclosure of Henderson in order to incorporate the implementation of the correlated noise canceller as shown in Sederat in order to improve the level of signal quality by reducing the noise and noise effects on a given signal from the environment thereby improving the communication quality and reducing the time to effectively perform a retraining processing. 

Re claim 10, the combined disclosure of Henderson, Sedarat and Czaj as a whole discloses the IC Ethernet transceiver chip of claim 9, Sedarat further discloses wherein the circuitry to adaptively self-update the receiver circuitry comprises: circuitry to utilize updated adaptive filter coefficients (Figure 3 element 310; Col. 5 lines 26-63) associated with the correlated noise canceller (Figure 3 element 310; Col. 5 lines 26-63) without exchanging precoder coefficient information with the link partner transceiver (Figure 3 element 310; Col. 5 lines 26-63).

Re claim 13, the combined disclosure of Henderson, Sedarat and Czaj as a whole discloses the IC Ethernet transceiver chip of claim 9, Henderson further discloses wherein the training logic further comprises: signal monitoring circuitry to detect the .

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson, Sedarat and Czaj as applied to claim 9 above, and further in view of Sedarat (herein after Sedarat2) (US Patent 8320411).
Re claim 11, the combined disclosure of Henderson, Sedarat and Czaj as a whole discloses the IC Ethernet transceiver chip according to claim 9, but fails however to explicitly disclose further comprising: transmit circuitry configured to inform the link partner transceiver of the training logic adaptively self-updating the receiver circuitry.
This design is however disclosed by Sedarat2.  Sedarat2 discloses further comprising: transmit circuitry configured to inform the link partner (Col. 13 line 59-Col. 14 line 21) transceiver of the training logic adaptively self-updating the receiver circuitry (Col. 13 line 59-Col. 14 line 21).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Henderson to improve the communication design as shown in Sedarat2 as it would be obvious that communication regarding changes to processing characteristics on one side of a two sided communication stream could work to improve the effectiveness of any preprocessing or transmission preparation processing being performed on the end communicating with the changed elements.

.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson, Sedarat and Czaj as applied to claim 9 above, and further in view of Diab (US Pub 20140169386).
Re claim 14, the combined disclosure of Henderson, Sedarat and Czaj as a whole discloses the IC Ethernet transceiver chip according to claim 9, but fails however to explicitly disclose realized as an NGBASE-T IC Ethernet transceiver chip.
This design is however disclosed by Diab.  Diab discloses the Ethernet design realized as an NGBASE-T IC Ethernet transceiver chip (Paragraphs 13, 23 and 30).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Henderson in order to incorporate the Ethernet implementation as shown in Diab as it would be obvious in a modem based communication environment to use Ethernet protocols having known and expected functionality in the given environment.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (US Patent 6101216) in view of Diab (herein after Diab2)(US Pub 20090097392).

for a first mode of operation (Col. 8 lines 32-61; Col. 9 lines 3-16; Col. 10 lines 1-44; Col. 12 lines 9-22), performing a training sequence by adaptively self-updating the receiver circuitry (Col. 8 lines 32-61; Col. 9 lines 3-16; Col. 10 lines 1-44; Col. 12 lines 9-22) based on filter information generated by the receiver circuitry (Col. 8 lines 32-61; Col. 9 lines 3-16; Col. 10 lines 1-44; Col. 12 lines 9-22) independently of signals received from the link partner transceiver (Col. 8 lines 32-61; Col. 9 lines 3-16; Col. 10 lines 1-44; Col. 12 lines 9-22); however Henderson fails to explicitly disclose (1) wherein the transceiver is an Ethernet transceiver; and (2) wherein for a second mode of operation, performing the training sequence by updating the receiver circuitry based on filter information generated by the receiver circuitry dependent on signals received from the link partner transceiver.
Regarding items (1) and (2) above, this design is however disclosed by Diab2.  Diab2 discloses (1) wherein the transceiver is an Ethernet transceiver (Paragraphs 31, 33, 44-47); and (2) wherein for a second mode of operation (Paragraphs 39-40, 42, 46-47), performing the training sequence by updating the receiver circuitry (Paragraphs 39-40, 42, 46-47) based on filter information generated by the receiver circuitry 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Henderson in order to incorporate the dependent correction as shown in Diab2 as it would be obvious that communication regarding changes to processing characteristics on one side of a two sided communication stream could work to improve the effectiveness of any preprocessing or transmission preparation processing being performed on the end communicating with the changed elements.

Re claim 17, the combined disclosure of Henderson and Diab2 as a whole disclose the method according to claim 15, further comprising: Henderson further discloses selecting between using the first mode of operation (Col. 12 lines 9-22) or the second mode of operation (Col. 12 lines 9-22) based on a signal quality parameter (Col. 12 lines 9-22).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson and Diab2 as applied to claim 15 above, and further in view of Sedarat (herein after Sedarat2) (US Patent 8320411).
Re claim 18, the combined disclosure of Henderson and Diab2 as a whole discloses the method according to claim 17, Henderson discloses selecting between using the first mode (Col. 12 lines 9-22) of operation or the second mode of operation (Col. 12 lines 9-22) is based on quality (Col. 12 lines 9-22) but fails however to explicitly 
This design is however disclosed by Sedarat2.  Sedarat2 discloses wherein the quality consideration comprises being based on at least one of a signal-to-noise ratio (SNR) (Col. 12 lines 44-67) between the data signal (Col. 12 lines 44-67) and noise or a low-density parity check (LDPC) statistical value (Col. 12 lines 44-67).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Henderson to consider the error threshold characteristics and shown in Sedarat2 as it would be obvious to use known and understood data values with processing corrections that both are implemented and perform in expected or controllable ways to improve the communication quality within a given environment.

Re claim 19, the combined disclosure of Henderson and Diab2 as a whole discloses the method according to claim 15, but fails however to explicitly disclose wherein the first mode of operation further comprises: informing the link partner transceiver of the adaptively self-updating. 
This design is however disclosed by Sedarat2.  Sedarat2 discloses further comprising: informing the link partner transceiver of the adaptively self-updating (Col. 13 line 59-Col. 14 line 21).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Henderson to improve the 

Re claim 20, the combined disclosure of Henderson, Diab and Sedarat2 as a whole discloses the method according to claim 19, Sederat2 further discloses wherein the informing is carried out via an InfoField protocol (Col. 10 lines 1-31).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson and Diab2 as applied to claim 15 above, and further in view of Sedarat (US Patent 8861663).
Re claim 16, the combined disclosure of Henderson and Diab2 as a whole discloses the method according to claim 15, but fails however to explicitly disclose wherein for the first mode of operation, the adaptively self-updating the receiver circuitry based on filter information generated by the receiver circuitry independently of signals received from the link partner transceiver comprises: utilizing updated adaptive filter coefficients associated with a receive-side correlated noise canceller without exchanging precoder coefficient information with the link partner transceiver.
This design is however disclosed by Sedarat.  Sedarat discloses wherein for the first mode of operation, the adaptively self-updating the receiver circuitry based on filter information generated by the receiver circuitry (Figure 3 element 310; Col. 5 lines 26-
Therefore it would have been obvious to modify the disclosure of Henderson in order to incorporate the implementation of the correlated noise canceller as shown in Sederat in order to improve the level of signal quality by reducing the noise and noise effects on a given signal from the environment thereby improving the communication quality and reducing the time to effectively perform a retraining processing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848.  The examiner can normally be reached on Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631